Detail Action
Remark
	In response to the Affirmed In Part decision of the Board of Patent Appeals and Interferences on Appeal Brief filed on February 21, 2020, claims 21-24, 26-31, 33-38, and 40  rejection affirmed and claims 25, 32, and 39 reversed by the Board of Patent Appeals and Interferences decision mailed on December 10, 2021.  Claims 21-40 are pending in this application in which claims 1-20 are cancelled and claims 21, 28, and 35 are in independent forms.

Priority
	Acknowledgment is made of applicant's claims benefit of continuation of Application No. 14/075,598 filed 11/8/2013 now Patent No. 9,037,540 in which is continuation of Application No. 13/757,024 filed 2/1/2013 now Patent No. 8,600,934 in which is continuation of application no. 12/928,998 filed 12/23/2010 patent no. 8,370,298 in which is continuation of Application No. 12/157,772 filed 6/13/2008 now Patent No. 7,885,925 in which is continuation of Application No. 11/269,498 filed11/8/2005 now abandoned and benefit of provisional application no. 60/626,121 filed 11/8/2004. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1,312.  To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee.

	Authorization for this examiner’s amendment for amending claims 21, 24-26, 28, 31-33, 35, and 38-40 and cancelling claims 1-20, was given for applicant by Mr. Griffin D, Kennedy @ (801) 203-2346 and Reg. No. 76,793 through email dated 12/28/2021.

	The instant Examiner’s amendment is directed to said entered amendment.

	Please amend the application as follows:

IN THE CLAIMS
	Based on this examiner amendment claims 1-20 are cancelled and claims 21, 24-26, 28, 31-33, 35, and 38-40 are amended and the rest of claims are remain the same as filed on May 22, 2019.  The complete list of claims are as following:
1-20.	(Canceled).
21.	(Currently Amended) A method for synchronizing user-defined settings between client devices, the method comprising:
receiving, by at least one server from a first client device associated with a user, a set of user-defined settings associated with an application installed on the first client device;
storing the set of user-defined settings in a memory location of the at least one server;
detecting an installation process of the application on a second client device associated with the user; [[and]]
in response to detecting the installation process of the application on the second client device and based on the set of user-defined settings associated with the application as previously 
receiving, by the at least one server, an update to the set of user-defined settings from a third client device associated with the user; and
sending the update to the set of user-defined settings to the second client device.
22.	(Previously Presented) The method of claim 21, wherein the set of user-defined settings comprises at least one of contacts, album structure, or application preferences.
23.	(Previously Presented) The method of claim 21, wherein the set of user-defined settings comprises sharing permissions.
24.	(Currently Amended) The method of claim 21, further comprising providing an installer for the installation process of the application on the second client device according to the set of user-defined settings.
25.	(Currently Amended) The method of claim 21wherein causing the second client device to automatically restore the set of user-defined settings on the second client device as part of the installation process of the application on the second client device comprises causing the second client device to automatically restore one or more album structures for photos managed by the application on the second client device. 


claim 21, further comprising automatically updating the application at the second client device using the update to the set of user-defined settings.
27.	(Previously Presented) The method of claim 25, further comprising storing the update to the set of user-defined settings on a data store on the at least one server upon receiving the update to the set of user-defined settings from the third client device.
28.	(Currently Amended) A non-transitory computer-readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to:
receive, by at least one server from a first client device associated with a user, a set of user-defined settings associated with an application installed on the first client device;
store the set of user-defined settings in a memory location of the at least one server;
detect an installation process of the application on a second client device associated with the user; [[and]]
in response to detecting the installation process of the application on the second client device and based on the set of user-defined settings associated with the application as previously installed on the first client device, cause, by the at least one server, the second client device to automatically restore the set of user-defined settings on the second client device as part of the installation process of the application on the second client device;
receive, by the at least one server, an update to the set of user-defined settings from a third client device associated with the user; and
send the update to the set of user-defined settings to the second client device.

30.	(Previously Presented) The non-transitory computer-readable storage medium of claim 28, wherein the set of user-defined settings comprises sharing permissions. 
31.	(Currently Amended) The non-transitory computer-readable storage medium of claim 28, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide an installer for the installation process of the application on the second client device according to the set of user-defined settings.
32.	(Currently Amended) The non-transitory computer-readable storage medium of claim 28, wherein the instructions, when executed by the at least one processor, cause the computing device to cause the second client device to automatically restore the set of user-defined settings on the second client device as part of the installation process of the application on the second client device by causing the second client device to automatically restore one or more album structures for photos managed by the application on the second client device. 


33.	(Currently Amended) The non-transitory computer-readable storage medium of claim 28, further comprising instructions that, when executed by the at least one 
34.	(Previously Presented) The non-transitory computer-readable storage medium of claim 32, further comprising instructions that, when executed by the at least one processor, cause the computing device to store the update to the set of user-defined settings on a data store on the at least one server upon receiving the update to the set of user-defined settings from the third client device.
35.	(Currently Amended) A system comprising:
at least one processor; and
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
receive, by at least one server from a first client device associated with a user, a set of user-defined settings associated with an application installed on the first client device;
store the set of user-defined settings in a memory location of the at least one server;
detect an installation process of the application on a second client device associated with the user; [[and]]
in response to detecting the installation process of the application on the second client device and based on the set of user-defined settings associated with the application previously installed on the first client device, cause, by the at least one server, the second client device to automatically restore the set of user-defined settings on the second client device as part of the installation process of the application on the second client device;
receive, by the at least one server, an update to the set of user-defined settings from a third client device associated with the user; and
send the update to the set of user-defined settings to the second client device.
36.	(Previously Presented) The system of claim 35, wherein the set of user-defined settings comprises at least one of contacts, album structure, or application preferences.
37.	(Previously Presented) The system of claim 35, wherein the set of user-defined settings comprises sharing permissions.
38.	(Currently Amended) The system of claim 35, further comprising instructions that, when executed by the at least one processor, cause the system to provide an installer for the installation process of the application on the second client device according to the set of user-defined settings.
39.	(Currently Amended) The system of claim 35, wherein the instructions, when executed by the at least one processor, cause the system to cause the second client device to automatically restore the set of user-defined settings on the second client device as part of the installation process of the application on the second client device by causing the second client device to automatically restore one or more album structures for photos managed by the application on the second client device. 


40.	(Currently Amended) The system of claim 35, further comprising instructions that, when executed by the at least one processor, cause the system to automatically update the application at the second client device using the update to the set of user-defined settings.

Allowance
	Claims 21-40 are allowed over the prior art of record.

Reason for Allowance
After consideration of Board of Patent Appeals and Interferences of Affirmed-in-Part decision and above authorized examiner/amendment by applicant the combination of Rohatgi et al. in view of Chen et al. do not teach or suggest the limitation cited in claims 21, 28, and 35 as being free of any prior art when read in the claims as whole. Consequently, independent claims 21, 28, and 35 and dependent claims 22-27, 29-34, and 36-40 are allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jandel et al. United States Patent Publication No. 2004/0059711,
Roskind United States Patent Publication No. 2003/0065721,
Turner et al. United States Patent Publication No. 2003/0018725,
Thomas et al. United States Patent No. 7,523,191.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157